PER CURIAM.
This appeal recurs upon a mandate issued by the Supreme Court of Florida on March 16, 2000. We vacate our previous opinion rendered on May 13, 1998, and recorded at 711 So.2d 606 (Fla. 3d DCA 1998), and conform in all respects to the opinion of the Supreme Court recorded at 753 So.2d 1256 (Fla.2000).
As directed by that opinion and mandate, we now apply the principles announced in Brown v. Estate of Stuckey, 749 So.2d 490 (Fla.1999), to the central contention raised by the defendants in this appeal and conclude that the trial court did not abuse its discretion by granting an additur and/or new trial based upon its findings that the verdict was inconsistent and fundamentally improper. Accordingly, we affirm the order under review and remand the matter to the trial court for a new trial.
We adhere to our earlier determination that the plaintiffs cross-appeal is without merit.
Affirmed.